               Case:19-04261-swd       Doc #:96 Filed: 11/15/19       Page 1 of 3




                        UNITED STATES BANKRUPTCY COURT
                         WESTERN DISTRICT OF MICHIGAN



In re:                                            Case No. 19-04261-SWD


KHAN AVIATION, INC.                               Chapter 11


Debtor.



         CORRECTED NOTICE OF APPEARANCE AND REQUEST FOR NOTICE

         COMES NOW undersigned counsel on behalf of the Official Committee of Unsecured

Creditors in the matter of In re Najeeb Ahmed Khan, Case No. 19-04258-SWD (Bankr. W.D.

Mich.) (the “Khan Committee”) and hereby requests that all notices given or required to be

given in this case and any cases consolidated herewith, and all papers served or required to be

served in this case and any cases consolidated herewith relating to the captioned case, be

served upon the Khan Committee:

               Mark A. Mintz
               Jones Walker LLP
               201 St. Charles Avenue, Suite 5100
               New Orleans, Louisiana 70170-5100
               Tel: 504-582-8368
               Fax: 504-589-8368
               mmintz@joneswalker.com


               Jeffrey R. Barber
               Jones Walker LLP
               190 E. Capitol Street, Suite 800
               Jackson, Mississippi 39201
               Tel: 601-949-4765
               Fax: 601-949-4804
               jbarber@joneswalker.com




{N3921773.2}
               Case:19-04261-swd       Doc #:96 Filed: 11/15/19       Page 2 of 3




         This request encompasses all notices, copies and pleadings referred to in 11 U.S.C.

§ 1109(b) or Rules 2002, 3017 or 9007 of the Bankruptcy Rules, including, without limitation,

notices of any orders, motions, complaints, petitions, pleadings or requests, applications and any

other documents brought before this Court in this case, whether formal or informal, written or

oral, or transmitted by mail, delivery, telephone, telex or otherwise which affects or seeks to

affect the captioned case.

         Dated November 15, 2019.

                                            Respectfully submitted,

                                              /s/ Mark A. Mintz
                                             MARK A. MINTZ (LA Bar No. 31878)
                                             (admitted pro hac vice)
                                             Jones Walker LLP
                                             201 St. Charles Avenue, 49th Floor
                                             New Orleans, Louisiana 70170-5100
                                             Telephone: (504) 582-8368
                                             Fax: (504) 589-8368
                                             mmintz@joneswalker.com

                                             Counsel for the Official Committee of Unsecured
                                             Creditors of Najeeb Ahmed Khan




{N3921773.2}                                    2
               Case:19-04261-swd        Doc #:96 Filed: 11/15/19       Page 3 of 3




                                 CERTIFICATE OF SERVICE

         I certify that on November 15, 2019, a copy of the foregoing was served on all registered

parties through the CM/ECF system for the United States Bankruptcy Court for the Western

District of Michigan.

                                              /s/ Mark A. Mintz
                                              MARK A. MINTZ




{N3921773.2}                                     3
